DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 09/10/2021 which claims 1-20 are presented for examination.
Acknowledgement is made that this application is a continuation of U.S. Patent Application No. 16/129,060, filed 09/12/2018, which issued as U.S. Patent No. 11,145,169.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/10/2021 has been considered by the examiner.

Specification
5.	The disclosure is objected to because of the following informalities: 
In paragraph [0001], substitute “16/367,539” with -- 16/129,060 -- (see line 2).  
In paragraph [0001], insert “which issued as U.S. Patent No. 11,145,169,” before “the contents” (see line 3).
Appropriate correction is required.
6.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
7.	Claims 1-8, 16, and 20 are objected to because of the following informalities: 
In claim 1, substitute “obtaining” with – obtain – (see line 6).  
In claim 3, it appears that the limitation “upon confirming that the drawer account on which the second deposit item is drawn does not have sufficient funds to cover the amount of the second deposit item” is incomplete (see lines 14-17).
In claims 8, 16, and 20, respectively, substitute “cheque” with -- check --.
In claim 11, it appears that the limitation “upon confirming that the drawer account on which the second deposit item is drawn does not have sufficient funds to cover the amount of the second deposit item” is incomplete (see page 37, lines 1-3).   
Appropriate correction is required.
8.	Claims 2 and 4-7 are objected to since they are dependent upon an objected claim, and inherit the problems of this claim. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-7, 9-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,145,169 (hereinafter ‘169). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is somewhat a broader recitation of the ‘169 Patent.  For instance, in claim 1 of the present claimed invention and the ‘169 Patent, the Applicants’ claim:
A system comprising: 
a processor (col. 18, line 10); 
a communications module coupled to the processor (col. 18, line 11); and 
a memory coupled to the processor storing instructions that, when executed by the processor (col. 18, lines 12-13), cause the system to:
obtain an image of a deposit item scanned by a computer system (col. 18, lines 15-17);
identify, based on the image of the deposit item, a drawee institution for the deposit item (col. 18, lines 22-23);
determine that the drawee institution is a financial institution associated with a first account into which the deposit item is to be deposited (col. 18, lines 17-26);
identify, based on the image of the deposit item, a drawer account on which the deposit item is drawn at the financial institution (col. 18, lines 27-29);
confirm that the drawer account has sufficient available funds to cover an amount of the deposit item (col. 18, lines 30-31);
upon confirming that the drawer account has sufficient funds to cover the amount of the deposit item, credit the first account in the amount of the deposit item such that the credited amount is immediately available and encumber funds of the drawer account in the amount of the deposit item (col. 18, lines 32-41); and
after crediting the first account in the amount of the deposit item, send an indication to the computer system in real time or near real time following receipt of the image of the deposit item to confirm that the credited amount is immediately available (col. 18, lines 37-46).
As to claims 2-7, 9-15, and 17-19 of the present claimed invention, the ‘169 Patent meets all the limitations as set forth in claims 2-17.

11.	Claims 8, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,145,169 (hereinafter ‘169) in view of Pigg et al. (US 2016/0358140 A1) (“Pigg”), cited by the applicants. The teachings of the ‘169 Patent have been discussed above.
With respect to claims 8, 16, and 20, the ‘169 Patent fails to claim wherein the deposit item is a cheque.
Pigg discloses a method and system for cashing a check deposited at automated teller machine (see abstract). 
In view of Pigg’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a check within the ‘169 Patent in order to effectively facilitate a transfer of funds from a drawer account to a drawee account. 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigg et al. (US 2016/0358140 A1) (hereinafter “Pigg”) in view of Gaeta et al (US 10,423,938) (hereinafter “Gaeta”), cited by the applicants.
Regarding claims 1, 8, 9, 16, 17, and 20, Pigg discloses a system and method comprising:
a processor (paras. 0020-0021);
a communications module coupled to the processor (paras. 0020-0021, 0025); and 
a memory coupled to the processor storing instructions that, when executed by the processor (paras. 0020-0022), cause the computer system to:
obtain an image of a deposit item scanned by a computer system (paras. 0041-0043, 0057-0058);
identify, based on the image of the deposit item, a drawee institution for the deposit item (paras. 0038, 0042-0043, 0057-0058);
determine that the drawee institution is a financial institution associated with a first account into which the deposit item is to be deposited (paras. 0038, 0042-0043, 0057-0058);
identify, based on the image of the deposit item, a drawer account on which the deposit item is drawn at the financial institution (paras. 0038, 0042-0043, 0057-0058);
confirm that the drawer account has sufficient available funds to cover an amount of the deposit item (paras. 0043, 0047);
upon confirming that the drawer account has sufficient funds to cover the amount of the deposit item, credit the first account in the amount of the deposit item such that the credited amount is immediately available (see figures 5 and 7; and para. 0030, lines 21-27 – “…in some arrangements, a customer may be entitled to receive, at that time and from the ATM, the exact amount of funds indicated on the check.”) and (paras. 0046, 0050, 0053); and
after crediting the first account in the amount of the deposit item, send an indication to the computer system in real time or near real time following receipt of the image of the deposit item to confirm that the credited amount is immediately available (paras. 0053).
Pigg fails to specifically teach upon confirming that the drawer account has sufficient funds to cover the amount of the deposit item, encumber funds of the drawer account in the amount of the deposit item.
Gaeta discloses a system and method for processing check deposits, the method includes receiving an image of a deposit item (col. 7, lines 1-21 and col. 8, lines 21-30); analyzing the image of the deposit item to identify a drawer account on which the deposit item is drawn at a financial institution (col. 7, lines 1-21 and col. 8, lines 21-30); and encumber funds of the drawer account in the amount of the deposit item, the encumbering being performed in response to receiving the image of the deposit item (col. 6, lines 53-64; col. 7, lines 1-21; and col. 8, lines 21-30).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to combine the teachings of Pigg and Gaeta in order to prevent the drawer from inadvertently using up the funds to cover the check amount and a bounced check from occurring (see col. 6, lines 62-64).

Regarding claims 2, 10, and 18, Pigg as modified by Gaeta discloses wherein the computer system is configured to display a user interface indicating that the amount of the deposit item is now available in the first account responsive to the indication (Pigg, paras. 0053).

Regarding claim 3, Pigg as modified by Gaeta discloses wherein the instructions, when executed by the processor, further cause the computer system to:
receive, using the communications module, an image of a second deposit item scanned by the computer system (Pigg, paras. 0038 and 0049 describe one or more checks being received by the ATM for cashing or depositing and paras. 0041-0042 describe receiving an image of a deposit item scanned by the ATM);
identify a drawee institution for the second deposit item (Pigg, paras. 0038, 0042-0043, 0057-0058);
determine that the drawee institution for the second deposit item is the financial institution associated with the first account into which the second deposit item is being deposited (Pigg, paras. 0038, 0042-0043, 0057-0058);
identify a drawer account on which the second deposit item is drawn at the financial institution (Pigg, paras. 0038, 0042-0043, 0057-0058);
confirm that the drawer account on which the second deposit item is drawn does not have sufficient available funds to cover an amount of the second deposit item (Pigg, paras. 0049-0055);
upon confirming that the drawer account on which the second deposit item is drawn does not have sufficient funds to cover the amount of the second deposit item, send an indication to the computer system that the amount of the second deposit item is not yet available in the first account (Pigg, paras. 0049-0055, 0083).

Regarding claims 4, 12, and 19, Pigg as modified by Gaeta discloses wherein the deposit item includes a line of magnetic ink character recognition (MICR) characters, and wherein analyzing the scanned image of the deposit item to identify the drawee institution includes:
using optical character recognition to recognize characters of at least a portion of the MICR line; and
identifying the drawee institution based on the recognized characters. (Pigg, paras. 0042, 0057)

Regarding claims 5 and 13, Pigg as modified by Gaeta discloses wherein identifying the drawer account on which the deposit item is drawn at the financial institution includes:
identifying the drawer account based on the recognized characters. (Pigg, paras. 0042, 0057)

Regarding claims 6 and 14, Pigg as modified by Gaeta discloses wherein the instructions, when executed by the processor, further cause the computer system to, prior to confirming that the drawer account has sufficient available funds to cover an amount of the deposit item, determine that the amount of the deposit item is less than a limit (Pigg, paras. 0043, 0062).

Regarding claims 7 and 15, Pigg as modified by Gaeta discloses wherein the instructions, when executed by the processor, further cause the computer system to determine the limit based on the first account (Pigg, paras. 0043, 0062).

Regarding claim 11, Pigg as modified by Gaeta discloses the method further comprising:
receiving an image of a second deposit item scanned by the computer system (Pigg, paras. 0038 and 0049 describe one or more checks being received by the ATM for cashing or depositing and paras. 0041-0042 describe receiving an image of a deposit item scanned by the ATM);
identifying a drawee institution for the second deposit item (Pigg, paras. 0038, 0042-0043, 0057-0058);
determining that the drawee institution for the second deposit item is the financial institution associated with the first account into which the second deposit item is being deposited (Pigg, paras. 0038, 0042-0043, 0057-0058);
analyzing the scanned image of the second deposit item to identify a drawer account on which the second deposit item is drawn at the financial institution (Pigg, paras. 0038, 0042-0043, 0057-0058);
confirming that the drawer account on which the second deposit item is drawn does not have sufficient available funds to cover an amount of the second deposit item (Pigg, paras. 0049-0055);
upon confirming that the drawer account on which the second deposit item is drawn does not have sufficient funds to cover the amount of the second deposit item, sending an indication to the computer system that the amount of the second deposit item is not yet available in the first account (Pigg, paras. 0049-0055, 0083).

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossmann et al. (US 10,692,137) discloses a method and an ATM for automated check deposit decisions.
Hecht et al. (US 11,068,866) discloses a real-time interbank transactions system and method.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887   

/THIEN M LE/Primary Examiner, Art Unit 2887